Claims 11, 14-15, 17-19 are amended.

Acknowledgement
Receipt is acknowledged of the amendments filed 12/20/2021. Rejections are withdrawn.

Reasons for Allowance
Claims 11 and 14-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Olaf (DE 10143830), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for multiple transmissions to use specialized diagnostic systems, prior art does not teach a system as described by the claim language for determining a fault by first adjusting the thresholds to be based on current hydraulic volumes/pressures, then using those parameters as metrics for determining system deviations for determining transmission hydraulic issues which further include volume calculations and position detections for updated more reliable detections.
This is significant because the system provides for adjusting to real time metrics of the dual-clutch transmission, which allows for changing variables that occur in pressurized systems that alter over time allowing for more dependable health stats for driving the vehicle. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662